Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 7-11, 15, 16, , 20-22, 24, 26-30 and 34 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s  1, 4, 5, 7-11, 15, 16, 20-22, 24, 26-30 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentableover Pennick (U.S Applic. No. 20130324499) in view of Zulli et al. (U.S. 6986903) and Nayak (US 5447930 A).
Pennick teachesa topical oil-in-water emulsion composition (para [0021], [0023]) comprising: (a) a discontinuous oil phase (para [0088], oil-in-water emulsion; para [0133], Table 1, Phase A); (b) a continuous aqueous phase comprising water (para [0088], oil-in-water emulsion; para [0133], Table 1, Phase B); (c) a thickening agent (para [0133], Table 1, acrylates/C 10-30 alkyl acrylate crosspolymer); (d) at least one lamellar membrane structure (para [0186], periodic stack of bilayers (each bilayer having a lamellar structure)) comprising (i) an alkyl amphiphilic component (para [0080]-[0081 ]; para [0134], potassium dicetyl phosphate) (ii) an esterof a branched fatty acid and a branched fatty alcohol (para [0082]; para [0134], isostearyl isostearate), (iii) a fatty acid (para [0083]; para [0134], behenic acid), and (iv) at least one fatty alcohol (para [0084]; para [0134], cetyl alcohol); and optionally (v) a phospholipid (para [0105], [0114]); wherein in use the composition has a water vapor transmission rate of less than 65 g.m-2.hr-l measured in vitro, using WVTRtest methodology (para [0139]-[0148]; Table 2, Av.WVTR for formulation A is 37.31041 g.m-2.hr-l).  The use of potassium dicetyl phosphate is taught in Para [0134}Pennick does not specify a watervapor transmission rate of less than 65 g.m-2.hr-l measured in vitro using modWVTR test methodology. In addition, Pennick does not teach a specific composition containing (i) a phospholipid, but does teach that a phospholipid may be present in the topical composition (para [0105], [0114]).
However, Zulli teaches a topical lamellar oil-in-water formulation having enhanced efficacy toward treating skin damaged by laser or chemical treatments, wherein said formulation comprises at least one phospholipid (col 3, In 48-65; col 6, In 1-12, Formulation 4, Hydrogenated lecithin). Nayak teaches an pramoxine emulsion formulation, which reads on an active ingredient claimed herein. It would have been obvious to one of ordinary skill in the art to combine the teachings of Zulli with those of Pennick to design a formulation having improved efficacy toward hydrating skin, by including the phospholipid .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7-11, 15, 16, 19-22, 24, 26, 27, 29, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10/869,825 and claims 1-12 of the U.S. Patent 10/821,057. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap.  All U.S. Patent disclose a topical oil-in-water emulsion composition comprising:
a discontinuous oil phase; a continuous aqueous phase comprising water; a thickening agent;
least one lamellar membrane structure comprising (i) a phospholipid, (ii) a fatty alcohol, and (iii) a fatty acid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4, 5, 7, 8, 9-11, 15, 16, 19-22, 24, 26, 27, 29, 30 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, -12, 15, 1819, 20, 22, 25, 27-29, 32 and 34 of copending Application No. 16,882,868 and claims 15 and 31-52 of copending Application No. 15/916,360 and claims 1, 3, 6-8, 10-12, 15, 17, 18-20 and 56 of Application No. 15/770,856.  Although the claims at issue are not identical, they are not patentably distinct from each other because overlap. All applications disclose a topical oil-in-water emulsion composition comprising:
a discontinuous oil phase; a continuous aqueous phase comprising water; a thickening agent;
at least one lamellar membrane structure comprising (i) a phospholipid, (ii) a fatty alcohol, and (iii) a fatty acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZOHREH A FAY/Primary Examiner, Art Unit 1617